Decree affirmed with double costs to be awarded under G. L. c. 211, § 10. The defendant has appealed from a final decree on a bill of complaint in which the plaintiff seeks an accounting for all compensation due him under an employment contract which he alleges was broken by the defendant. A master found that the defendant had repudiated the contract on December 9, 1961, while the plaintiff was complying with its terms. The master made a projection of the total commissions which the plaintiff would have earned had the contract proceeded to its completion. Following the filing of his report, a hearing was held by a judge on the restrictive issue of the plaintiff’s earnings from December 9,1961, through February 24, 1964, the date when obligations created in the contract would have ceased. The final decree reflected the amount due the plaintiff, giving effect to the projections of the master, diminished *782by the findings of the judge, on the plaintiff’s earnings after December 9, 1961, through February 24, 1964. There was no error. The decree had ample support in the findings of the master, supplemented by those of the judge on the restrictive issue. The master’s computations of projected sales by the plaintiff on which he would have become entitled to commissions was proper. Barry v. New York Holding & Constr. Co. 226 Mass. 14, 18-19. See Eastern Mass. St. Ry. v. Union St. Ry. 269 Mass. 329, 334.
The ease was submitted on briefs.
M. Harry Golburgh for the defendant.
Bernard P. Rome & Francis P. Scigliano for the plaintiff.